Citation Nr: 0828099	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-1- 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of 
infectious mononucleosis. 

2.  Entitlement to service connection for infectious 
hepatitis A.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 
INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the above claims. 

In May 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  When these claims were 
originally before the Board in September 2007, they were 
remanded for further development. 


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
veteran has been diagnosed with any current residuals of 
infectious mononucleosis since his separation from service.

2.  There is no medical evidence of record showing that the 
veteran has been diagnosed with infectious hepatitis A since 
his separation from service.


CONCLUSION OF LAW

1.  The criteria for service connection for residuals of 
infectious mononucleosis have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for infectious 
hepatitis A have not been met. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in January 2005 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the veteran's claims for service connection for residuals 
of mononucleosis and hepatitis A, no disability ratings or 
effective dates can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and private treatment 
records, and provided him with a VA examination.  The duty to 
assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

II.  Service Connection

The veteran is seeking service connection for residuals of 
infectious mononucleosis and infectious hepatitis A.  Service 
connection is established where a particular injury or 
disease resulting in disability was incurred in the line of 
duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  In order to prevail 
on the issue of service connection on the merits, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The veteran contends that he has current residuals of his in-
service infectious mononucleosis, including feeling tired and 
rundown.  He also contends that he currently has infectious 
hepatitis A, which he reports causes him to have a yellow 
tint to his skin and eyes, to be unable to donate blood, and 
to feel tired.  

The veteran's service medical records indicate that on July 
18, 1963, he was hospitalized after a two week period of 
anorexia, easy fatiguability, and malaise, as well as a four 
day history of passing dark colored urine.  A physical 
examination revealed a 102 degree temperature, a slightly 
enlarged liver on percussion, dark colored urine, and a 
positive shake test for bile; however, the doctor reported 
that the rest of the examination was entirely within normal 
limits.  Liver function laboratory tests performed at that 
time showed a slightly elevated white blood count, and high 
transaminase, biliruben, alkaline phosphatase, and bone 
sialoprotein (BSP) excretion levels for several days, but 
these all gradually returned to normal such that they were 
all within normal limits at the time of discharge three weeks 
later.  The doctor's original diagnosis on July 18, 1963, was 
infectious hepatitis.  After one week of hospitalization, the 
doctor reported gradual improvement, stating that the veteran 
remained asymptomatic for the remainder of his 
hospitalization and was considered ready for return to duty.  
On August 29, 1963, when the veteran was returned to duty, 
the doctor revised the diagnosis to infectious mononucleosis 
with hepatic involvement.  

Based on his service medical records, there is no evidence 
that the veteran had any further complaints of, or treatment 
for, infectious hepatitis or infectious mononucleosis for the 
remainder of his time in service.  On his July 1965 
separation examination, the only noted treatment for these 
conditions is the 1963 hospitalization.  

Post-service, there is no evidence that the veteran has been 
treated for, or diagnosed with, any residuals of infectious 
mononucleosis or infectious hepatitis.   

In November 2003, the veteran was tested for hepatitis A, B, 
and C; all tests were negative.  In August 2007, a VA doctor 
noted a past medical history of hepatitis A, but no current 
diagnosis was made.  Further, although the veteran has 
undergone numerous psychiatric treatments from September 2003 
to present, at no point has he complained of residuals of 
infectious mononucleosis or of hepatitis A, and no doctor has 
noted current residuals of mononucleosis or infectious 
hepatitis A. 

During a May 2007 hearing, the veteran reported that he still 
has residuals of his in-service infectious mononucleosis with 
hepatic involvement, including stomach pains, tiredness, 
chronic fatigue, and a yellowish tint to his skin and 
eyeballs.  The veteran also reported treatment for hepatitis 
from the Swansea Family Practice Group beginning in 1970.  
Significantly, however, a November 2004 letter from the 
Swansea Family Group, which listed all of the conditions for 
which the veteran was treated there, did not include 
infectious mononucleosis or hepatitis A.  

In January 2008, the veteran underwent a VA examination, when 
he reported being fatigued/tired and sleeping 10 to 15 hours 
a days.  The examiner noted the veteran's history of 
admittance to the U.S. Naval Hospital in July 1963 and 
diagnosis of infectious mononucleosis with hepatic 
involvement, as well as a past medical history significant 
for coronary artery disease, diabetes mellitus, neuropathy, 
GERD, hypertension, gout, obstructive sleep apnea, 
degenerative joint disease, depression, and benign prostatic 
hypertrophy.  The examiner also noted the October 2003 
hepatitis screening that revealed a borderline hepatitis A 
total, negative hepatitis B, and negative hepatitis C test 
results.  The examiner reported that these tests were 
repeated in January 2008, revealing negative results for 
hepatitis B and C; however, no findings were made regarding 
hepatitis A other than noting that all liver function studies 
were normal.  An ultrasound of the veteran's liver showed a 
fatty liver.  Based on this examination, the examiner 
diagnosed the veteran with a fatty liver, unrelated to 
mononucleosis.  

Under VA law and regulations, a valid claim of service 
connection does not exist absent evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran received treatment for infectious 
mononucleosis with hepatic involvement during service; 
however, no examiner has diagnosed the veteran with residuals 
of infectious mononucleosis or with hepatitis A, nor 
attributed his fatigue to either condition.  When evidentiary 
development was undertaken following the Board's remand to 
ascertain whether the veteran has any residuals of infectious 
mononucleosis with hepatic involvement, no such residuals 
were found.  Absent a current diagnosis, an award of service 
connection is not warranted.  

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that he has 
residuals of infectious mononucleosis and hepatitis A.  As a 
lay person, however, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (2006) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements, or opinions); see Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Because he is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since the preponderance of the 
medical evidence shows that the veteran does not have any 
residuals of infectious mononucleosis or hepatitis A, service 
connection for these conditions must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. 5107(b).


ORDER

Service connection for residuals of infectious mononucleosis 
is denied. 

Service connection for hepatitis A is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


